USCA11 Case: 22-10854    Document: 23-1     Date Filed: 12/22/2022   Page: 1 of 6




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10854
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       JUSTIN ROBERT GERTHOFFER,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                  D.C. Docket No. 5:21-cr-00097-LCB-HNJ-1
                          ____________________
USCA11 Case: 22-10854       Document: 23-1      Date Filed: 12/22/2022      Page: 2 of 6




       2                       Opinion of the Court                   22-10854


       Before NEWSOM, GRANT, and LAGOA, Circuit Judges.
       PER CURIAM:
              Justin Gerthoffer appeals his sentence of 71 months for pos-
       sessing a firearm as a convicted felon. Gerthoffer argues that his
       sentence was procedurally and substantively unreasonable because
       the district court failed to adequately explain the sentence or that it
       had considered the 18 U.S.C. § 3553(a) factors. Gerthoffer also ar-
       gues that the district court erred in applying a four-level increase
       pursuant to U.S. Sentencing Guideline § 2K2.1(b)(6)(B) because he
       didn’t possess the firearm in connection with another felony of-
       fense.
                                           I.
               Because Gerthoffer didn’t object to the procedural unrea-
       sonableness of his sentence, we review his challenge now for plain
       error. United States v. Ramirez-Flores, 743 F.3d 816, 821 (11th Cir.
       2014). To establish plain error, the appellant must show that: “(1)
       an error occurred; (2) the error was plain; (3) it affected his substan-
       tial rights; and (4) it seriously affected the fairness of the judicial
       proceedings.” Id. at 822. For us to correct a plain sentencing error,
       the defendant must establish that there is a reasonable probability
       that, but for the error, he would have received a lesser sentence.
       United States v. Arias-Izquierdo, 449 F.3d 1168, 1190 (11th Cir.
       2006). If a defendant satisfies the first three prongs of the plain error
       test, we have the authority to correct the plain errors but are not
USCA11 Case: 22-10854       Document: 23-1      Date Filed: 12/22/2022      Page: 3 of 6




       22-10854                Opinion of the Court                           3

       required to do so. United States v. Olano, 507 U.S. 725, 735–36
       (1993).
               The district court is not required to discuss or explicitly state
       that it considered each of the § 3553 factors. United States v.
       Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). An acknowledge-
       ment that it considered them is sufficient. United States v. Turner,
       474 F.3d 1265, 1281 (11th Cir. 2007). Similarly, a district court
       “need not exhaustively analyze every factor.” United States v.
       Cook, 998 F.3d 1180, 1184 (11th Cir. 2021). We have held that alt-
       hough the district court failed “to explicitly articulate that it had
       considered the § 3553(a) factors,” a sentence can still be reasonable
       if the court “consider[ed] a number of the sentencing factors” “by
       virtue of the court’s consideration of [the defendant’s] objections
       and his motion for a downward departure.” United States v. Dor-
       man, 488 F.3d 936, 944 (11th Cir. 2007).
              We examine the substantive reasonableness of a sentence
       “in light of the totality of the circumstances and the § 3353(a) fac-
       tors.” United States v. Trailer, 827 F.3d 933, 936 (11th Cir. 2016).
       “The party challenging a sentence has the burden of showing that
       the sentence is unreasonable in light of the entire record, the
       § 3553(a) factors, and the substantial deference afforded sentencing
       courts.” United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th
       Cir. 2015). We will vacate the defendant’s sentence only if we are
       “left with the definite and firm conviction that the district court
       committed a clear error of judgment in weighing the § 3553(a) fac-
       tors by arriving at a sentence that lies outside the range of
USCA11 Case: 22-10854      Document: 23-1     Date Filed: 12/22/2022     Page: 4 of 6




       4                      Opinion of the Court                 22-10854

       reasonable sentences dictated by the facts of the case.” Trailer, 827
       F.3d at 936 (quotation marks omitted). Appellate courts may, but
       are not required to, apply a presumption of reasonableness for sen-
       tences within the guideline range. Gall v. United States, 552 U.S.
       38, 51 (2007).
              Gerthoffer’s argument that the district court procedurally
       erred by failing to establish that it considered the § 3553(a) factors
       does not survive plain-error review. The court arguably erred by
       failing to acknowledge a consideration of the § 3553(a) factors
       when issuing the sentence. Turner, 474 F.3d at 1281; cf. Rita v.
       United States, 551 U.S. 338, 358 (2007) (applying a presumption of
       reasonableness for within-Guidelines ranges and affirming a “brief
       but legally sufficient” statement of reasons at sentencing). The
       court implicitly considered the factors, however, in its considera-
       tion of Gerthoffer’s objection to the four-level enhancement,
       which turned on whether Gerthoffer possessed a firearm in further-
       ance of another felony and required some consideration of the na-
       ture and the circumstances of the offense. Moreover, even if there
       was an error and that error was plain, Gerthoffer did not establish
       that there was a reasonable probability that but for the court failing
       to consider the § 3553(a) factors, he would have been given a dif-
       ferent sentence. Arias-Izquierdo, 449 F.3d at 1190.
              Additionally, the district court did not abuse its discretion
       and issue a substantively unreasonable sentence. The district court
       properly calculated the guideline range, and because the sentence
USCA11 Case: 22-10854      Document: 23-1      Date Filed: 12/22/2022    Page: 5 of 6




       22-10854               Opinion of the Court                         5

       was within that guideline range, this Court may presume it to be
       reasonable. Gall, 552 U.S. at 51.
                                         II.
              When reviewing the district court’s findings with respect to
       guidelines issues, we consider legal issues de novo, factual findings
       for clear error, and the court’s application of the Guidelines to the
       facts with due deference, which is akin to clear-error review.
       United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010). A
       factual finding cannot be clearly erroneous when the factfinder is
       choosing between two permissible views of the evidence. United
       States v. Saingerard, 621 F.3d 1341, 1343 (11th Cir. 2010) (quoting
       Arias-Izquierdo, 448 F.3d at 1278).
               The Guidelines provide for a four-level enhancement, or an
       automatic increase to level 18 if the resulting offense level is below
       18, if the defendant possessed the firearm or ammunition “in con-
       nection with another felony offense,” or transferred or possessed
       any firearm or ammunition with the knowledge, intent, or reason
       to believe that it would be used or possessed in connect with an-
       other felony offense. U.S.S.G. § 2K2.1(b)(6)(B). The phrase “an-
       other felony offense” is defined as “any offense (federal, state, or
       local) punishable by imprisonment for a term of more than one
       year, whether or not the defendant was charged with that offense.”
       United States v. Smith, 480 F.3d 1277, 1280 (11th Cir. 2007). The
       firearm need not directly facilitate the underlying offense to be pos-
       sessed “in connection with” the offense. United States v. Rhind,
       289 F.3d 690, 695 (11th Cir. 2002).
USCA11 Case: 22-10854     Document: 23-1     Date Filed: 12/22/2022   Page: 6 of 6




       6                     Opinion of the Court                22-10854

              The district court did not clearly err by finding that Ger-
       thoffer possessed the firearm in connection with another felony of-
       fense. Because Gerthoffer does not contest that assault is a fel-
       ony—and it was plausible that Gerthoffer was not acting in self-
       defense—it cannot be clearly erroneous that the district court
       found that he possessed the firearm in connection with another fel-
       ony offense.
             AFFIRMED.